ACCEPTED
                                                                                                                                                                        05-18-00648-CV
                                                                       05-18-00648-CV                                                                         FIFTH COURT OF APPEALS
                                                                                                                                                                       DALLAS, TEXAS
                                                                                                                                                                       6/8/2018 9:38 AM
Appellate Docket Number:                                                                                                                                                     LISA MATZ
                                 05-18-00648-CV
                                                                                                                                                                                 CLERK

Appellate Case Style:            Kelly Pope Worley and Kevin Pope

                        VS'
                                 Clirysanthi Avinger
                                                                                                                                            FILED IN
Companion Case No.1 355.00 55.20  1     |   5                                                                                        5th COURT OF APPEALS
                                                                                                                                         DALLAS, TEXAS
                                                                                                                                     6/8/2018 9:38:15 AM
                                                                                                                                           LISA MATZ
                                                                                                                                             Clerk
Amended/corrected statement:                                     DOCKETING STATEMENT (Civil)
                                                       Appellate COUHI Fifth Court ofAppcals
                                                (to   he   tiled in the court   ofappcnls upon perfection ol‘appca| under TRAP 32)

1.   Appellant                                                                               ll.     Appellant Attorney(s)
       Person   D Organization (choose one)                                                          Lead Attorney
                                                                                            First    Name:         Alton
First   Name:      Kelley                                                                   Middle Name:           C,
Middle Name:                                                                                Last     Name:         T0‘-ld

Last    Name:      Pope Worley                                                              Suffix:

Sufﬁx:                                                                                      Law Firm Name: The Law Firm ofAlton                   C.   Todd
Pro Se:     0                                                                               Address      li        3l2     S,   Friendswood Dr.
                     Please see attached page for second                                    Address     2:
                     Appellant: Kevin Pope
                                                                                            CW?                    Fricndswood
                                                                                            State:       Texas                            Zip+4:       77546
                                                                                            Telephone:              281-992-8633                  5“.
                                                                                            Fax:          281-648-8633
                                                                                             Email:       alton@.actlaw.com

                                                                                            SBN;         20092000

III.    Appellee                                                                             IV. Appellee Attorney(s)

       Person    E]Organizzition(choose one)
                                                                                            ~First
                                                                                                     Lend Attorney
                                                                                                     Name:         Grady
First   Name:       Chrysanthi                                                               Middle Name:           R_
Middle Name:                                                                                 Last    Name:         Thompson
Last    Name:       Avingcr                                                                  Suflix:

Suffix:                                                                                      l~““’   Fl““ N‘““°3 Mcwilliants          & Thompson
Pro Se:     0                                                                                Address     |:         27|3 Virginia Pkwy
                                                                                             Address    3:          Ste.   I00
                                                                                            lCily:                 McKinney
                                                                                             State:      Texas                             zip+4;       75071
                                                                                            Telephone:              972-542-1251                  ext
                                                                                             Fax:             972-562-9881
                                                                                             Emalli       grt@m-tlaw.com
                                                                                             SBN:         19910975
                                                                                Page   1   of7
Appellate Docket Number:           05- l 8-00648-CV

Appellate C356     S!)’l€I         Kelly Pope Worley and Kevin Pope

                             VS"
                                   Chrysanlhi Avinger

Companion Case Nc.: 365.oo155_2o15




Amended/corrected statement:                                DOCKETWG ST/\TEl\/l ENT (ClVll)
                                                   Appellale C0urlIFilihCour1 ol‘Appca|s
                                            (10   he ﬁled   in the   eoun ofuppcals upon      pcrllrclion   ofappcal under TRAI’ 32)

1.   Appellant                                                                         ll.     Appellant Attorney(s)
       Person    I: Organization (choose one)                                          E]      Lead Attorney
                                                                                       First   Name:           Alton
FirstName:          Kevin                                                              Middle Name:            c,
Middle Name:                                                                           Last     Name:          Todd
Last    Name:       Pope                                                               SulT.\':

Sufﬁx:                                                                                 Law Firm Name: The Law Firm ofAlton                  C.   Todd
Pro Se:     0                                                                          Add|'CSS     13         312   S.   Friendswood Dr.
                                                                                       Address     2:

                                                                                       Ch)"                    Fricndswood
                                                                                       State:       Texas                           Zip+4:       77546
                                                                                       Telephone:              281-992-8633                 ext_

                                                                                       Fax:          ZSI-648-8633
                                                                                       Email:        :1Iton@actlaw.com

                                                                                       SBN:         20092000

III.    Appellee                                                                       IV. Appellee Attorney(s)

El Person        |:lOrganizaIion (choose one)                                          D       Lead Attorney
                                                                                       First   Name:
FirstName:                                                                             Middle Name:
Middle Name:                                                                          ‘Last     Name:
Last    Name:                                                                          SufF.\':

Sufﬁx:                                                                                 Law     Firm Name:
Pro Se:     0                                                                          Address      1:


                                                                                       Address     2:

                                                                                       City:

                                                                                       Slate:                                        Zip+4:
                                                                                       Telephone:                                           ext
                                                                                       Fax:

                                                                                       Email:

                                                                                       SBN:
                                                                          Page   1   of 7
V. Perfection     Of Appwl And Jurisdiction
Nature of Case (Subject matter or type ofcase):

Date order orjudgment signed: 05/2|/18                                                          Type ofjudgment:          summary Judgmgm
Date notice ofappeal ﬁled           in trial   count        05/3l/13

lfmailed to the    trial   court clerk. also give the date mailed:

interlocutory appeal of appealable order:                   [:]Yes           No
lfyes. please specify statutory or other basis                 on which interlocutory order              is   appealahle (See   TRAP 28):

Accelerated appeal (See        TRAP 28):                    El    Y“             N0
lfycs. please specify statutory or other basis on                   which appeal        is    accelerated:



Parental Termination or Child Protection‘! (See                    TRAP 28.4): |jYes                      No

Permissive‘? (See    TRAP 28.3):                            l:l   Yes      l:l   N0
lfyes. please specify statutory or other basis for such status:


Agreed‘? (See    TRAP 28.2):                                El Yes E] No
lfyes. please specify statutory or other basis for such status:



Appeal should receive precedence. preference. or priority under statute or rule:                                    l:l   Y95     N0
lfyes, please specify statutory or other basis for such status:



                                                                                          D No
                                                                           ~
Does this case involve an amount under                   $l00.000'.’              Yes
Judgment or order disposes ofall               parties   and     issues:          Yes E] No
Appeal from ﬁnal judgment:                                                  El Yes        [:|   No
Does the appeal involve the constitutionality or the                    validity      ofa     statute. rule, or   ordinance?     |:|   Yes   No

VI. Actions Extending          Time To Perfect Appeal

Motion   for   New Trial:                       I:]Yes             No                   ll‘
                                                                                              yes. date ﬁled:

Motion   to   Modify Judgment:                  |jYes                                   Ifyes. date ﬁled:

Request for Findings of Fact
and Conclusions of Law:
                                                D Yes                                   it‘
                                                                                              yes. date ﬁled:


                                                I:IYes                                  lfyes, date ﬁled:
Motion   to Reinstate:
                                                |:]   Yes                               lfycs. date ﬁled:
Motion under
    _

                 TRCP 306a:
Other:                                          l:]Yes             No
lfother. please specify:


VII. lndlgeney Of Party: (Attach ﬁle-stamped copy of afﬁdavit,                                       and extension motion if ﬁled.)

Affidavit ﬁled in    trial   court:            [:1    Yes          No                  lfycs. date ﬁled:

Contest ﬁled in    trial   court:              l:lY95       El N0                     lf)"3-*1    dale ﬁled?


Date ruling on contest due:


Ruling on contest:         I] Sustained               E] Overruled                    Dam ofruung;

                                                                                         Page 2 of7
VIII.    pankruptcy

Has any party              to the   court'sjudgment ﬁled for protection          in   bankruptcy which might affect          this appeal‘?     I:IYes           No
lfyes. please attach a                  copy of the   petition.




Date bankruptcy ﬁled:                                                                   Bankruptcy Case Number:




IX. Trial Court And                     Record

Court:           366t.h Judicial District             Court                                   Clerk's Record:

County:      Collin              County                                                       Trial   Court Clerk:             District    E] County
Trial Court Docket .\'umber (Cause                     N11,):    366-0I55-2015                Was clerk's record         requested‘?          Yes    E] No
                                                                                              lfyes. date requested:           ()5/01/13
Trial   Judge (who               tried or   disposed of case):                                lfno. date    it   will   he requested:
First   Name:                    Ray                                                          Were payment arrangements made with               clerk‘!

Middle Name:                                                                                                                                   ElYes      BNO    Dlndigent
Last    Name:                    wheless                                                      (Note:   No   request required under T R-\l’     3-l.5(a).(lt))
Suffix:

AMFESS      15                   2100 Bloomdale Road
Address 2        I
                                 Ste.   30146
City:                             McKinney
State:     Texas                                        Zip + 4: 75071

Telephone:                 972.543.4570                   ext.

Fax:

 Email?      dt.hill@co|lincountytx.gov
             Court Coordinator. Todd Hill



Reporter's or Recorder's Record:

Is   there a reporter's record‘?                          El Yes         No
Was reporter's record requested?                          IjYes El No

Was there a reporter's record                   electronically recorded?      D Yes E] No
If yes.   date requested:

Ifno. date           it   will   he requested:
Were payment arrangements made with                             the court reporter/court recorder?     Dyes       D No D Indigem




                                                                                        Page 3 of 7
E Court Reporter                              El Court Recorder
El Ofﬁcial                                    El    Substitute




First    Name:
Middle Name:

Last    Name:
Suffix:

Address     I:


Address    2:

City:

State:     Texas                           Zip + 4:
Telephone:                                   ext.

Fax:

Email:

X. Supersedens        Bond
Supersedeas hond ﬁled:E]Yes              E] No        lfyes, date ﬁled:

Will ﬁle: |:IYes        CI No


X]. Extraordinary Relief

Will you request extraordinary re|ief(e.g. temporary or ancillary relief) from this Court‘?                |:]   Yes E] No
lfyes, brieﬂy state the basis for your request:




XII. Altemative Dispute Resolution/Mediation (Complete section if ﬁling in the 1st,                     2111!,   4th, 5th. 6th, 8th, 9th. 10th, llth. 12th, 13th,
or 146; Court of Appeal)

Should    this   appeal he referred to mediation?
                                                                 Yes   D No
lfno. please specify:

Has the case been through an          ADR procedure‘?      |:lYes      El No
If yes.   who was the    mediator‘?

What type        ofADR procedure?
At what stage did the case go through        ADR?        |:| Pre»Trial    |:] Post-Trial   C]   Other

lfother, please specify:

Type of ease? Appeal from granting summary judgment; ownership of excess funds ﬁ'om constable sale.
Give a hriefdescription ofthe issue to be raised on appeal. the relicfsought, and the applicable standard for review.                  if   known (without
prejudice to the right to raise additional issues or request additional relief):




How was the case disposed        of‘?     5“m"““'Y Judgment
Summary ofreliefgranted,        including amount of money judgment. and ifany. damages awarded.                     $61,232.32
lfmoney judgment. what was the amount? Actual damages:                      $61,232.32
Punitive (or similar) damages:


                                                                          Page 4 of 7
        l




Attorr1ey‘s fees (trial):              .4 1;


Attorriey's fees (appellate):

Otheri

If other. please specify:




Will you challenge this Court's jurisdiction?
                                                                      E] Yes       E No
Does judgment have language that one or more parties "take nothing"?                                 E Yes     |:|   No
Does ludgment have a Mother Hubbard clause?                           [2]   Yes    BN0
00'" basis f°r ﬁnality?
Rate 1e complexity of the case (use                     1   for least and 5 for most complex):        Q    1
                                                                                                               El 2 IE 3 I] 4 E] 5
Pleas               make my answer to the preceding questions known to other parties in this case.                        D Yes E No
Can             e parties agree on an appellate mediator? |:| Yes                      No
If yes, please give            name, address, telephone, fax and email address:
                                               Address                               Telephone                        Fax                      Email


Langupges other than English                        which the mediator should be proﬁcient:
            i




                                               in




~
Name of person ﬁling out mediation section of docketing statement:




List                 pendg 0    past rlated          peals efo      tis           y other Texasappellte        oub        urt,   de nuer,   an stye.

Dock Number:                                                                                              Trial   Court

  SM
       V"




                i
                                                                                       Page 5 of 7
                l
                                                                                                                                                          '      ’
xrv. Pro Bono Program: (Complete section ifﬁling in the tst, 2nd, 3rd. 5th, or 14th Courts oI‘Appeals)
The   C   urts   of Appeals    listed   above.      in   conjunction \vith the State Bar ofTexas Appellate Section Pro Bono Committee and local Bar
Assoc     ations, are conducting a         program        to place a limited number ofcivil appeals with appellate counsel who will represent the appellant in
the appeal before this       Coun.

The P Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discre onary criteria. including the ﬁnancial means of the appellant or appellee. lfa case is selected by the Committee. and can be matched
with a pellate counsel, that counsel will take over representation ofthe appellant or appellee without charging legal fees. More information
regard ng this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the lntemet at
www. x-app.org. lfyour case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty   0) to forty-ﬁve (45) days after submitting this Docketing Statement.
Note: ere is no guarantee that ifyou submit your case for possible inclusion in the Pro Bono Program. the Pro Bono Committee will select
your c se and that pro bono counsel can be found to represent you. Accordingly. you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below. you are authorizing the Pro Bono committee to transmit publicly available facts and
infonn ation about your case, including parties and background. through selected lntemet sites and Listserv to its pool ofvolunteer appellate
attome ys.
Do yo want this case to             be considered for inclusion       in the   Pro Bono Program‘!                |:|    Yes      No

Do yo         authorize the Pro Bono Committee to contact your                         counsel of record             matter to answer questions the committee   may have
                                             E
                                                                               trial                       in this
regard        gthe appeal? lj Y55         N0

Please ote that any such conversations would be maintained as confidential by the Pro                                Bono Committee and the infonnation used     solely for
thepu oses ofconsidering the case for inclusion in the Pro Bono Program.

lfyou iave not previously ﬁled an affidavit of lndigency and attached a ﬁle-stamped copy of that afﬁdavit, does your income exceed                                   200% of
the U.. Department of Health and Human Services Federal Poverty Guidelines‘?
          .
                                                                                      [:| Yes E] No


These     ‘guidelines    can be found      in the   Pro    Bono Program Pamphlet         as well as on the intemet at mp://aspe.hhs.gov/poveny/06poverty.shtmI.


Are yo u willing to disclose your ﬁnancial circumstances to the Pro Bono Committee?             El N0            DY“
If yes. please attach an AlTdavit of lndigency completed and executed by the appellant or appcllee. Sample forms may be found in the Clerk's
Office or on the intemet at lug)I//w\vw.tex-apjgg. Your participation in the Pro Bono Program may be conditioned upon your execution of
an afli avit under oath as to your financial circumstances.

Give a brief description ofthe issues   to be raised on appeal, the relief sought. and the applicable standard of review.                        if   known (without
prejud ce to the right to raise additional issues or request additional relief: use a separate attachment. ifnecessary).




               rﬂ/km
               ltll re




Signatnrewcghnsel (or pro se party)                                                                                  Date:            (‘'2'


Printed       Name: Alton    (_*_   Todd                                                                             State Bar No.:   20092000



Electra nic Signature:        /s/ Alton C.       Todd
    (Or ional)




                                                                                   Page 6 of7
~~

     The undersigned counsel certiﬁes that this docketing statement has bee                           ed on the     followg lead counsel fr        parties to the trial   ~
                    (ﬂ / Am
                ~
                                                                                                                                              ll
                                                                                          ~




     court's order or judgment as follows on




 Signature of crﬁnsel (or pro se party)                                                       Electronic Signature:
                                                                                                       (Optional)

                                                                                              State   Bar No.2
     Parser Served
 Certiﬁ             .ate   of Service Requirements   (TRAP 9.5(e)): A certiﬁcate of service must be signed by the person who made the service and must
 Sta   w    Z




                                         (l) the date   and manner ofservice;
                                         (2) the   name and address of each person served, and
                                         (3)   if the person served is a party's attorney. the name of the party         represented by that attorney


 Please :nter the following for each person served:




                     ‘
 Date Sen/ed:

     Manne Served:

     ms: N             e:

     Middle Name:

     Last    N Lme:                                                           "
                                                                                  ’
                                                                                      '




 Sufﬁx:

     Law F
     Addre
     Addre

     City:

     State

     Telephone
     Fax:

     Email:

     If Attorney,           Representing Party's Name:    a




                                                                                  Page 7 of 7
                                                                                                  Filed:   5/31/2018 5:16   PM
                                                                                                  Lynne Finley
                                                                                                  District Clerk
                                                                                                  Collin County,Texas
                                                                                                  By Ashley Clark Deputy
                                                                                                  Envelope ID: 24982947
                                            CAUSE NO. 366-00155-2015
Eldorado Heights Section        II   Homeowners                                       IN   THE DISTRICT COURT
Association, Inc.

V-                                                                                    COLLIN COUNTY, TEXAS
                                                           coacoaaoatoazmeoa




Allen Pope and        Coeﬁene Pope                                                    366"‘   JUDICIAL DISTRICT


                                  INTERVENORS’ NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

           Intervenors Kelly Pope Worley and Kevin Pope, by and through their undersigned

counsel, (“Appel1ants"), in conformity with the requisites                     of Tex. R. App.   P. 25.I(d)(l-5),      hereby

state their desire to appeal the     Order on Intervenor Chrysanthi Avinger’s, (“Appellee”), Motion for

Summary Judgment, dated May 21“, 2018, signed and entered by the Hon. Ray Wheless, presiding

District    Judge of the 336"‘ Judicial       District   Court of Collin County, Texas, sitting in McKinney,

Texas, (“Trial Court”), such Order granting summary judgment in favor of said lntervenor

Chrysanthi Avinger; and, hereby ﬁles this their Notice of Appeal, (“NOA”), regarding such.

Pursuant to the Trial Court’s stated Order, the Trial Court’s grant of summary judgment became a

ﬁnal appealable order.       (Id., at 2).   Therefore, pursuant to Tex. R. App. P. 26.1, this                NOA is timely
ﬁled.

           Pursuant to Tex. R. App. P. 25.l(d)(4), Kelly Pope Worley and Kevin Pope                                conﬁrm    this


appeal     is   taken to the Texas Fifth Circuit Court of Appeals, headquartered in Dallas, Texas, having

jurisdiction over civil appeals taken        from the Texas State District Courts sitting in McKinney, Collin

County, Texas,        among six (6) other Texas counties.

                                                          Respectfully submitted,
The Law Firm of Alton C. Todd
           /\          >




                            \
          .7/V
Alton C. Todd
State Bar No. 2()()9200()
Seth Mitchell Park
State Bar No. 24102325
3 I2 S. Fn'cnds\vood
Fricndswood. TX 77546
Ph: 281-‘)<)2-S633
Fax: 28l—(»-'18-8633
a1llun(u)uclluw.coxn
scll1(a7z1cllu\v.com


ATTORNEYS FOR lNTERVENORS/
APPELLANTS KELLY POPE-WORLEY    and
KEVIN \VOR LEY
                                        CERTIFICATE OF SERVICE

              I conlinn that this instrument was served on counsel ofrccord pursuant to the Texas
Rules of Civil Proccdurc on thc 3 “ day of l\r1uy, 2018.
                                    I




       i\/Icwilliums   & Thompson
       Grady R. Thompson
       27l3 Virginia Parkway, Stu. I00
       McKinney. Texas 75701
       Telephone: 972-5424251
       Facsimile: 972-562-988  I



       gn((1=1n-tluw.cmn




                                             Alton C. Todd
                                                                ESQ
                                                                           Flled:5I18I201811:04 AM
                                                                           Lynne Flnlsy
                                                                           Dlstrlcl   Clerk
                                                                           Collln County,Texas
                                                                           By Morgan Hockett Deputy
                                                                           Envelope ID: 24697314
                               CAUSE NO. 366-00155-2015
ELDORADO HEIGHTS SECTION II                    *                IN THE 366"‘ JUDICIAL
HOMEOWNERS ASSOCIATION, INC.
Plaintiff


vs.                                            *                  DISTRICT COURT OF

ALLEN POPE AND
COERIENE POPE
Defendants                                     *             COLLIN COUNTY, TEXAS
                    ORDER GRANTING SUMMARY JUDGMENT
      On the 22"‘      day of March, 2018, came on      to   be considered the Motion for

Summary Judgment ﬁled by Intervenor, CHRYSANTHI AVINGER.

      The Court after considering the pleadings and the summary judgment evidence,

and reviewing applicable law,        is   of the opinion that Intervenor’s               Motion   for


Summary Judgment       is   well taken and should be   GRANTED.
      IT IS, ORDERED,           ADJUDGED AND DECREED                 by    this       Court that the

Motion for Summary Judgment ﬁled by Intervenor,          CHRYSANTHI AVINGER, be,
and hereby    is,   GRANTED.
      All costs of court expended or incurred in this cause are adjudged against

Intervenors   KELLY POPE WORLEY and KEVIN POPE.
      Intervenor is allowed such writs, orders of sale and other processes as                 may be
necessary in the enforcement and collection of this judgment.


Order Granting Summary Judgment                                                                       1




                                                   Ordr Granting Avinger   Summary Judgment Page 1        of 2
         Any relief requested and not granted herein is denied.

         This Order Granting            Summary Judgment disposes of any and all claims against

all   parties   and   is   a   full, final   and appealable Judgment.
                                  5/21/2018
         SIGNED this                   day of May, 2018.




                                                           gas       PRESIDING




Order Granting Summary Judgment                                                                         2



                                                            Ordr Granting Avinger   Summary Judgment Page 2 of 2